Exhibit ENTRÉE GOLD INC. MANAGEMENT DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2009 (In United States dollars unless stated otherwise) 1. INTRODUCTION This discussion and analysis of financial position, results of operations (“MD&A”) and cash flows of Entrée Gold Inc. (the “Company”) should be read in conjunction with the audited consolidated financial statements of the Company for the year ended December 31, 2008.Additional information relating to the Company, including the Company’s Annual Information Form is available on SEDAR at www.sedar.com. The effective date of this MD&A is May 13, 2009. The annual financial statements accompanying this MD&A have been prepared by the Company in conformity with generally accepted accounting principles in the United States of America (“US GAAP”). In this MD&A, all dollar amounts are expressed in United States dollars, unless otherwise specified such as “Cdn $” or “C$” for Canadian dollars.All references to "common shares" refer to the common shares in our capital stock. As used in this quarterly report, the terms "we", "us", "our", the “Company” and "Entrée" mean Entree Gold Inc. and our wholly-owned subsidiaries, unless otherwise indicated. We have six wholly-owned subsidiary companies: • Entrée LLC, a Mongolian limited liability company, • Entrée Resources International Ltd, a British Columbia Corporation, • Entrée U.S Holdings Inc., a British Columbia corporation, • Entrée Resources LLC., a Mongolian limited liability company, • Entrée Gold (US) Inc., an Arizona corporation, and, • Beijing Entrée Minerals Technology Company Limited, a wholly-foreign owned enterprise (WFOE) in China. This MD&A contains forward-looking statements.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors” that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Robert Cann, P.Geo., Entrée’s Vice-President, Exploration and a Qualified Person as defined by National Instrument 43-101, is responsible for the preparation of technical information in this MD&A. 2. OVERVIEW We are an exploration stage resource company engaged in exploring mineral resource properties.We have exploration properties in Mongolia, China, and the USA. 1 ENTRÉE GOLD INC. MANAGEMENT DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2009 (In United States dollars unless stated otherwise) In Mongolia, we hold four mineral exploration licenses granted by the Mineral Resources and Petroleum Authority of Mongolia.Two of these mineral exploration licenses have been registered in the name of our Mongolian subsidiary Entrée LLC. The Company is in the process of converting these two exploration licenses. The other licences (Togoot and Manlai) are registered in, or being transferred to, Entrée Resources LLC. Three of these exploration licenses cover contiguous parcels of land which comprise the Company’s “Lookout Hill” property.As of June 30, 2008, Ivanhoe Mines had expended a total of $35 million on exploration on a portion of Lookout Hill subject to an Earn-In Agreement (see details below). In accordance with the Earn-In Agreement, Entrée and Ivanhoe formed a joint venture on terms annexed to the Earn-In Agreement.Currently, further development of the joint venture property is subject to finalizing an investment agreement with thegovernment of Mongolia. In July 2007, the Company entered into an agreement with Empirical Discovery LLC (“Empirical”) to explore for and develop porphyry copper targets in southeastern Arizona and adjoining southwestern New Mexico. In November 2007, we entered into an earn-in agreement with the Zhejiang No. 11 Geological Brigade to acquire a 78% interest in the Huaixi property in Zhejiang Province in Southeast China. In January 2008, the Company entered into an additional agreement with Empirical to explore for and develop porphyry copper targets within a specified area around Bisbee, Arizona.This agreement is separate from the August 2007 agreement with Empirical. The Company trades on three stock exchanges:the Toronto Stock Exchange (TSX:ETG), the NYSE Amex (NYSE Amex:EGI) and the Frankfurt Stock Exchange (FWB:EKA, WKN 121411). Equity Participation and Earn-In Agreement and Joint Venture with Ivanhoe Mines Entrée entered into an arm’s-length Equity Participation and Earn-In Agreement (the “Earn-In Agreement”) in October 2004 with Ivanhoe Mines Ltd., title holder of the Oyu Tolgoi copper-gold deposit, which is located adjacent to and is surrounded by Entrée’s Lookout Hill property (see map on page x). This agreement was subsequently assigned to a subsidiary of Ivanhoe Mines Ltd., Ivanhoe Mines Mongolia Inc. XXK, (collectively, “Ivanhoe Mines”). Under the Earn-in Agreement Ivanhoe Mines earned a participating interest in a mineral exploration and, if warranted, development and mining project on a portion of the Lookout Hill property (the “Project Property”). As of June 30, 2008, Ivanhoe Mines had expended a total of $35 million on exploration on the Project Property and in accordance with the Earn-In Agreement, Entrée and Ivanhoe Mines formed a joint venture on terms annexed to the Earn-In Agreement.During the nine months to March 31, 2009, the joint venture expended approximately $1.9 million. Ivanhoe has advanced to Entrée its 20% portion of the expenditures. Ivanhoe has a right of first refusal to the remainder of the Lookout Hill property, not subject to the Earn-In Agreement. 2 ENTRÉE GOLD INC. MANAGEMENT DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2009 (In United States dollars unless stated otherwise) The Project Property subject to the joint venture is shown below: Investment by Ivanhoe Mines and Rio Tinto in Entrée Gold Inc. At March 31, 2009, Ivanhoe Mines owned approximately 14.6% of Entrée’s issued and outstanding shares. At March 31, 2009, Rio Tinto owned approximately 15.8% of Entrée’s issued and outstanding shares. Rio Tinto is required to vote its shares as our board of directors directs on matters pertaining to fixing the number of directors to be elected, the election of directors, the appointment and remuneration of auditors and the approval of any corporate incentive compensation plan or any amendment thereof, provided the compensation plan could not result in any time in the number of common shares reserved for issuance under the plan exceeding 20% of the issued and outstanding common shares. Mongolian Government A general election was held in Mongolia on June 29, 2008.The Mongolian People’s Revolutionary Party (“MPRP”) was returned with a majority and chose to form a coalition government with the Democratic Party. The MPRP held the majority of seats in Parliament between 2000 and 2004, the period which witnessed the largest foreign investment into the country and the country’s mining sector. The Mongolian government is discussing changes to the mineral and tax laws and negotiating with Ivanhoe Mines and Rio Tinto with regards to a possible Investment Agreement for Oyu Tolgoi. A draft Investment Agreement has been presented to the Mongolian Parliament as announced by Ivanhoe Mines on March 9, 2009.Final approval has not been received as of this filing.Mongolian Parliament recessed on March 13, 2009 and reconvened in early April 2009.Discussion of the Investment Agreement with Ivanhoe Mines has been one of the items for consideration since resumption of parliament. 3 ENTRÉE GOLD INC. MANAGEMENT DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2009 (In United States dollars unless stated otherwise) A presidential election will be held on May 24, 2009. Entrée continues to monitor developments in Mongolia, and maintains regular contact with Rio Tinto and Ivanhoe Mines regarding this matter. Corporate Information Our corporate headquarters are located in Vancouver, British Columbia, but we conduct all of our operations in Mongolia through our wholly-owned subsidiaries, Entrée LLC and Entrée Resources LLC.We maintain an office for this purpose in Ulaanbaatar, the capital of Mongolia.Our Mongolian office is staffed by our Vice-President, Exploration, an operations manager, a business manager, two office assistants, and a full-time accountant.Operations in the U.S. are conducted through field offices set-up for specific projects.Entrée leases an office in Beijing for the purposes of managing operations in China.Our China office is staffed by an office manager, a part-time accountant, and an administrator/cashier. The Company has received a license for its Chinese business entity and has completed all business registrations. We believe that Entrée is in sound financial condition and well positioned to build upon the value of our company, both in terms of our arrangement with Ivanhoe Mines and Rio Tinto and our promising prospects elsewhere. As part of our ongoing strategy, we are also actively seeking quality acquisitions to complement our existing portfolio. Mineral Resource Estimate Hugo North Extension In February 2006, Entrée announced that a mineral resource estimate prepared by Ivanhoe Mines under the supervision of AMEC Americas Limited (“AMEC”) had delineated an initial Inferred Resource for the northern extension of the Hugo North deposit (the “Hugo North Extension”) on the Copper Flats area of Entrée’s Shivee Tolgoi license.The drilling and exploration work that resulted in the preparation of this Inferred Resource estimate was conducted in order for Ivanhoe Mines to earn an interest in Lookout Hill. In March 2007, the Company announced that an updated mineral resource estimate had been calculated, based on in-fill drilling conducted by Ivanhoe Mines up to November 1, 2006.The updated mineral resource estimate was prepared by AMEC and the corresponding technical report was filed on SEDAR (www.sedar.com).At a 0.6% copper equivalent cut-off, the Hugo North Extension is now estimated to contain an Indicated Resource of 117 million tonnes grading 1.80% copper and 0.61 grams per tonne (“g/t”) gold (a copper equivalent grade of 2.19%).This Indicated Resource is estimated to contain 4.6 billion pounds of copper and 2.3 million ounces of gold.In addition, the Hugo North Extension is estimated to contain an Inferred Resource of 95.5 million tonnes grading 1.15% copper and 0.31 g/t gold (a copper equivalent grade of 1.35%).The contained metal estimated within the Inferred Resource portion of the Hugo North Extension is 2.4 billion pounds of copper and 950,000 ounces of gold (see Table 1 on Page 9).For further information, see the Company’s news release dated March 29, 2007 available on SEDAR. 4 ENTRÉE GOLD INC. MANAGEMENT DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2009 (In United States dollars unless stated otherwise) Heruga On March 12, 2008, Entrée announced an initial mineral resource estimate prepared for the Heruga copper, gold, and molybdenum deposit, under the supervision of Quantitative Geoscience Pty Ltd., of Perth, Australia (QG).Heruga is estimated to contain an Inferred Resource of 760 million tonnes grading 0.48% copper, 0.55 g/t gold and 142 parts per million (“ppm”) molybdenum for a copper equivalent grade of 0.91%, using a 0.60% copper equivalent cut-off grade(see Table 2 on page 9).Based on these figures, the Heruga deposit is estimated to contain at least 8.0 billion pounds of copper and 13.4 million ounces of gold.Drilling was conducted by project operator, Ivanhoe Mines. Listing of Common Stock on Other Stock Exchanges Trading of our shares of common stock commenced on the NYSE Amex effective July 18, 2005, under the trading symbol “EGI’. On April 24, 2006, Entrée began trading on the Toronto Stock Exchange and discontinued trading on the TSX Venture Exchange.The trading symbol remained “ETG”. The Company is also traded on the Frankfurt Stock Exchange, under the trading symbol “EKA”, and “WKN 121411”. 3. REVIEW OF OPERATIONS Results of operations are summarized as follows: Three Months Ended March 31, 2009 Three Months Ended March 31, 2008 Depreciation $ 37,145 $ 53,347 General and administrative 614,430 908,179 Interest income (221,680 ) (676,182 ) Stockholder communications and investor relations 129,277 151,481 Mineral property interests 1,855,326 1,002,330 Fair value adjustment to asset backed commercial paper - 489,623 Loss from equity investee - Stock-based compensation 1,301,221 49,868 Net loss $ 3,715,719 $ 1,978,646 5 ENTRÉE GOLD INC. MANAGEMENT DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2009 (In United States dollars unless stated otherwise) Mineral properties expenditures are summarized as follows: Three Months Ended March 31, 2009 Three Months Ended March 31, 2008 Lookout Hill $ 1,251,985 $ 320,712 Manlai 6,520 4,858 Empirical 28,478 471,892 Bisbee 72,439 68,960 Lordsburg 484,511 - Huaixi 147,018 86,336 Other 24,646 49,572 Total costs 2,015,597 1,002,330 Less stock-based compensation (160,271 ) - Total expenditures, cash $ 1,855,326 $ 1,002,330 A) EXPLORATION Cautionary Note to U.S. Investors concerning estimates of Inferred and Indicated Resources. This section uses the term “Inferred and Indicated Mineral Resources.” We advise U.S investors that while this term is recognized and required by Canadian regulations, the U.S. Securities and Exchange Commission does not recognize it. “Inferred and Indicated Resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of the Inferred and Indicated Mineral Resource will ever be upgraded to a higher category. Under Canadian rules, estimates of Inferred and Indicated Mineral Resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases.
